Order entered July 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01229-CV

                             TOMMY HAMILTON, Appellant

                                             V.

                             ISABELLA BEZZERRA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-12635

                                          ORDER
       Before the Court are Tommy Hamilton’s “Request and Motion for Court to Reconsider,

Rehear and Reinstate Appellant’s Case in this Very Important Matter” and “Motion and Request

for a Response to Appellant’s Motion for Reinstatement or Rehearing the Above Styled Cause.”


       We DENY Hamilton’s motion for reconsideration, rehearing, and reinstatement. We

DENY his motion for a response as moot.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE